DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one selected from”. Applicants are advised to amend this phrase to recite “at least one selected from the group consisting of”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “at least one among Y1 and Y2 is N”. Applicants are advised to amend this phrase to recite “at least one among Y1 or Y2 is N”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “at least one among V1 and V5 is CR7”. Applicants are advised to amend this phrase to recite “at least one among V1 or V5 is CR7”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “at least one among Y1 and Y2 is N”. Applicants are advised to amend this phrase to recite “at least one among Y1 or Y2 is N”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites the phrase “at least one among Y1 and Y2 is N”. Applicants are advised to amend this phrase to recite “at least one among Y1 or Y2 is N”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites the phrase “at least one among V1 and V5 is CR7”. Applicants are advised to amend this phrase to recite “at least one among V1 or V5 is CR7”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 6-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas et al (US 2011/0279019) in view of Walters (US 7,279,704).

Regarding claim 1, Kottas et al discloses an organic light emitting device comprising the following layers ([0041] - Figure 1):

    PNG
    media_image1.png
    652
    718
    media_image1.png
    Greyscale
,
where the anode (115) corresponds to the recited first electrode; the hole injection (120) and hole transport (125) layers correspond to the recited hole transport region; the electron transport (145) and electron injection (150) layers correspond to the recited electron transport region; and the 

    PNG
    media_image2.png
    347
    285
    media_image2.png
    Greyscale
,
where R’3, R’4, R’5, R’6 represent mono, di, tri, tetra, or penta substitutions and are H, aryl or heteroaryl, where at least one of R’3 or R’2 is an aryl or heteroaryl ([0018]). From Compounds 1, 2, 3, etc. disclosed in Paragraph [0021] of the reference it is clear that R’1 and R’2 are phenyl. For the definition of the term “heteroaryl” Paragraph [0048] of Kottas et al incorporates by reference Cols. 31-32 of Walters. This section of Walters defines “heteroaryl” as including pyridine. Thus, when R’4 is pyridine, R’1 and R’2 are phenyl, and R’5, R’6 and R’3 are H, Kottas discloses the compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
From the above, it is clear that the compound comprises an azaborine group and an electron donor and a pyridine ring, i.e. a nitrogen containing 6-membered ring as an electron acceptor as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 6, the combined disclosures of Kottas et al and Walters teach all the claim limitations as set forth above. As discussed above, Kottas et al discloses the compound:

    PNG
    media_image4.png
    480
    360
    media_image4.png
    Greyscale
,
corresponding to recited Formula 1, where the recited groups R1 and R2 are H, the recited group L is a C6 arylene; the recited group Ar1 is a substituted C6 aryl group. The recited group X is given by recited Formula (2-3) where one of W1-W5 is N and the remaining of W1-W5 are CR5, where R5 is H.

Regarding claim 7, the combined disclosures of Kottas et al and Walters teach all the claim limitations as set forth above. As discussed above, Kottas et al discloses Ar1 given by recited Formula (3) where V1-V5 are CR6, where R6 is H and an unsubstituted C6 aryl group.

Regarding claim 10, the combined disclosures of Kottas et al and Walters teach all the claim limitations as set forth above. As discussed above, Kottas et al discloses Formula (2-3) given by Formula (2-3-4) or (2-3-5).



    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale
,
where A1 is H.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 2017/0092874).

Regarding claim 1, Tanabe et al discloses an organic light emitting device comprising ([0114]):
Anode / hole-injecting layer / hole-transporting layer / light-emitting layer / electron-transporting layer / cathode,
where the anode corresponds to the recited first electrode; the hole-injecting and hole transporting layers correspond to the recited hole transport region; the electron-transporting layer corresponds to the recited electron transport region; and the cathode corresponds to the recited second electrode. Furthermore, from the above it is clear that the reference discloses an 
	The reference discloses that the anode comprises a metal such as Au ([0018]), while the cathode comprises metals such as Mg and Cu ([0120]). The emission layer comprises the following compound ([0019]-[0020] – Formula I):

    PNG
    media_image6.png
    244
    347
    media_image6.png
    Greyscale
,
where Y1 and Y2 are direct bonds ([0022]); R1 and R3 are H ([0024]); X is O or S ([0021]). Y2 and Y4 are given by –[A1]-[A2]y-, where y is zero (0) ([0022]-[0023]). Thus Y2 and Y4 are -A1-, where A1 is a C6 arylene ([0023]).The groups R2 and R4 are given by ([0024] - Xa):

    PNG
    media_image7.png
    337
    229
    media_image7.png
    Greyscale
,
where R11 and R10 are H ([0028]); X1 is given as N(R18), where R18 is a C6 aryl ([0025] and [0028]). Thus, the reference discloses the compound:

    PNG
    media_image8.png
    232
    941
    media_image8.png
    Greyscale
.
From the above, the reference discloses a compound comprising an electron donor, i.e. an azaborine group and an electron acceptor, i.e. a nitrogen containing 5-membered ring as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 2, Tanabe et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, in the compound of the reference, the electron acceptor is bonded to the nitrogen in the azaborine group via a benzene linker.

	Regarding claim 3, Tanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a thermally activated delayed 

	Regarding claim 4, Tanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a thermally activated delayed fluorescence compound (Abstract). Accordingly, the reference discloses that the emission layer emits delayed fluorescence. The light emitter layer comprises a host material and the compound as a dopant ([0111]).

	Regarding claim 5, Tanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a thermally activated delayed fluorescence compound (Abstract). Accordingly, the reference discloses that the emission layer emits delayed fluorescence. The reference does not disclose that the light emitting layer emits blue light. However, Tanabe et al have rendered obvious the instantly claimed device and compound. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

	Regarding claim 6, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image9.png
    283
    933
    media_image9.png
    Greyscale
,
corresponding to recited Formula (1), where the recited groups R1 and R2 are H; Ar1 is a C6 aryl group; and L is a unsubstituted C6 arylene. X is given by Formula (2-2) where Z1 is O; Y1 is N; Y2 is CR4, where R3 and R4 are bonded to form a ring. 

Regarding claim 7, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 8, Tanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that R18 can be optionally substituted by one or more of a C1-25 alkyl group ([0028]). Thus, the reference discloses that at least one of the recited group is CR7, where R7 is a C1-25 alkyl.

Regarding claim 9, Tanabe et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Formula (2-2) as Formula (2-2-2).



	Regarding claim 11, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that L is an unsubstituted phenylene group.

Regarding claim 13, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image9.png
    283
    933
    media_image9.png
    Greyscale
,
which corresponds to recited Formula (26).

Regarding claim 14, Tanabe et al discloses an organic light emitting device comprising ([0114]):
Anode / hole-injecting layer / hole-transporting layer / light-emitting layer / electron-transporting layer / cathode,
where the anode corresponds to the recited first electrode; the hole-injecting and hole transporting layers correspond to the recited hole transport region; the electron-transporting layer corresponds to the recited electron transport region; and the cathode corresponds to the recited second electrode. Furthermore, from the above, it is clear that the reference discloses an 
	The emission layer comprises the following compound ([0019]-[0020] – Formula I):

    PNG
    media_image10.png
    352
    509
    media_image10.png
    Greyscale
,
where Y1 and Y2 are direct bonds ([0022]); R1 and R3 are H ([0024]); X is O or S ([0021]). Y2 and Y4 are given by –[A1]-[A2]y-, where y is zero (0) ([0022]-[0023]). Thus Y2 and Y4 are -A1-, where A1 is a C6 arylene ([0023]).The groups R2 and R4 are given by ([0024] - Xa):

    PNG
    media_image7.png
    337
    229
    media_image7.png
    Greyscale
,
where R11 and R10 are H ([0028]); X1 is given as N(R18), where R18 is a C6 aryl ([0025] and [0028]). Thus, the reference discloses the following compound corresponding to recited Formula (1):

    PNG
    media_image9.png
    283
    933
    media_image9.png
    Greyscale
.
In the above compound, the recited groups R1 and R2 are H; Ar1 is C6 aryl group; and L is an unsubstituted C6 arylene. X is given by Formula (2-2), where Z1 is O; Y1 is N; Y2 is CR4 and where R3 and R4 are bonded to form a ring. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 16, Tanabe et al discloses a compound with the formula ([0020] – (I)):

    PNG
    media_image10.png
    352
    509
    media_image10.png
    Greyscale
,
where Y1 and Y2 are direct bonds ([0022]); R1 and R3 are H ([0024]); X is O or S ([0021]). Y2 and Y4 are given by –[A1]-[A2]y-, where y is zero (0) ([0022]-[0023]). Thus Y2 and Y4 are -A1-, where A1 is a C6 arylene ([0023]).The groups R2 and R4 are given by ([0024] - Xa):

    PNG
    media_image7.png
    337
    229
    media_image7.png
    Greyscale
,
where R11 and R10 are H ([0028]); X1 is given as N(R18), where R18 is a C6 aryl ([0025] and [0028]). Thus, the reference discloses the following compound corresponding to recited Formula (1):

    PNG
    media_image9.png
    283
    933
    media_image9.png
    Greyscale
.
1 and R2 are H; Ar1 is C6 aryl group; and L is an unsubstituted C6 arylene. X is given by Formula (2-2), where Z1 is O; Y1 is N; Y2 is CR4 and where R3 and R4 are bonded to form a ring. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 18, Tanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that R18 can be optionally substituted by one or more of a C1-25 alkyl group ([0028]). Thus, the reference discloses that at least one of the recited group is CR7, where R7 is a C1-25 alkyl.



Regarding claim 20, Tanabe et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Formula (2-2) as Formula (2-2-2).

Regarding claim 21, Tanabe et al teaches all the claim limitations as set forth above. Given that Formula (2-3) is not required by the instant claims, the reference discloses the compound of the present claims.

Regarding claim 22, Tanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:
, 
    PNG
    media_image9.png
    283
    933
    media_image9.png
    Greyscale
,
which corresponds to recited Formula (26).

Claims 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506).



    PNG
    media_image11.png
    246
    536
    media_image11.png
    Greyscale
,
where Z is CR1 ([0070]); E is BR1 ([0070]); the integer i is [0-1] and the sum of all i’s is at least one (1) ([0076]). The group Ar1 is an aryl or heteroaromatic ring system having 6 to 60 aromatic ring atoms ([0073). The group R1 is H or an aromatic ring or heteroaromatic system having 5 to 60 aromatic ring atoms. The reference discloses such as ring systems as including benzene, pyridine, or oxazole ([0074] and [0094]). 
Accordingly, the reference discloses a compound given by recited Formula 1, where the recited groups R1 and R2 are H; the group L is a direct bond; the group X is pyridine, i.e. given by recited Formula (2-3), where one (1) of the recited groups W1 to W5 are N and the remaining are CR5, where R5 is H; or X is oxazole, i.e. given by recited Formula (2-2), where Z1 is O; Y1 is N; and Y2 is CR4, where R4 is H. The recited group Ar1 is an aromatic ring system having 5 to 60 aromatic ring atoms such as benzene.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine 

Regarding claim 17, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group Ar1 is benzene. Thus, in recited Formula (3), V1 to V5 are CR6, where R6 is H.

Regarding claim 18, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group Ar1 is benzene. The reference discloses that such ring systems can be substituted with one or more radicals R2 ([0074]). The reference discloses that R2 is H or an aliphatic hydrocarbon radical having 1 to 20 carbons atoms ([0075]). Accordingly, the reference discloses that the benzene can be substituted with an alkyl. Thus, at least one (1) of the recited V1 to V5 is CR7, where R7 is a C1-20 alkyl.

Regarding claim 20, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference Formula (2-2) is given by recited Formula (2-2-5), where R3 and R4 are H.

Regarding claim 21, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference Formula (2-3) is given by recited Formula (2-3-5), where R5, R5’, R5”, and R5’” are H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767